Title: To John Adams from Nicolaas & Jacob van Staphorst, 12 September 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam 12 7b: 1782
Sir

We duly received your most esteem’d favour of the 10th. of this month to us in particular, and to our Society with Messrs. Willinks and de La Lande & fynje. About the latter we’ll have a conversation this evening, and give your Exce. a proper answer probably to morrow. In the mean time we most humbly thank your Excellency in our particular for the kind assurances, which you are pleased to give that your Exce. will make no objection or opposition to our Request to the Magistrates, in favour of the Loan of Maryland. We don’t doubt Sir but the consequences will prove that this affair will be very beneficial to the American Loans in general, and even in case it should be resolved to make a similar application in favour of the general Loan, that it would more easily be granted, than in case this was refused. Therefore Sir we take the Liberty to request your Exce. in case the deputates of this City now at the Hague might inquire about your Sentiments, which we believe will be done, not to speak of your Loan, which might perhaps suspend their advise. Your Exce. will easily comprehend that the promotion of the general Loan is as well our Interest, as of the other. And by consequence, that if our opinions are different in relation of this step, we must have our reasons for it. And really we fear that it would in the present circumstances, that the Loan is already going so many weeks, rather be prejudicial, as it would be a publicq proof, that it doth not answer the Expectation. And for this reason we cannot do any thing either privately or more public without the consent of the undertakers, who are as much as we interested in the matter.
We are persuaded that in case your Excellency supports our claim, it will directly be accorded, as there is not the least objection against it, and by this you’ll greatly oblige us, as we desire to open the Loan for Maryland as soon as possible.

We have the honour to subscribe our selves with much respect, and esteem Sir of your Excellency the most humble & obedt. Servants
Nics. & Jacob van Staphorst

